DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 12/27/2021 (“RCE”) in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on12/27/2021 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 12/27/2021 from which Claims 16-35 are pending, where Claim 16 and 35 are amended and Claims 1-15 are cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 12/27/2021.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-274251 Ro evidenced by U.S. 2018/0061650 Mahorowala et al (hereinafter “Mahorowala”) and evidenced by U.S. 2012/0153420, Lee et al (hereinafter “Lee”) in view of the article entitled “Plasma-enhanced chemical vapor deposition synthesis of silica-silicone nanolaminates using a single precursor”, Rakhi P. Patel et al., J. Vac. Sci. Technol. A 29, 021012-1-7 (2011), (hereinafter “Patel”) evidenced by: 1) CAS Registry Number 7631-86-9 (hereinafter RN 7631-86-9”), Scifinder ACS 2022, 2) the article entitled “Why Only Hollow LSR Parts Float on Water”, https://www.simtec-silicone.com/blogs/why-only-hollow-lsr-parts-float-on-water/ (hereinafter “Simtec”) (2022), and 3) the article entitled “A Stack Multilayer High Reflectance Optical Filter Produced On Polyester Substrate With The PECVD Technique”, J. Kowalski et al. Bulletin of The Polish Academy Of Sciences Technical Sciences, Vol. 57, No. 2, 2009 (hereinafter “Kowalski”).   
For JP 2009-274251 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Ro”.  
Regarding Claims 16-35, Ro discloses in the entire document particularly in the summary, claims, Fig. 1 and at ¶s 0001,0006, 0024-0046 and 0051 and examples a transparent barrier film {i.e. reading on article of the pending claims} having excellent transparency and barrier properties by using a silicon oxide film as a barrier layer, and a manufacturing method capable of efficiently manufacturing the transparent barrier film for flexible displays like flat panel displays, liquid crystal, LCD, and electroluminescence element (EL) including organic light emitting displays or OLED.  The transparent barrier film has a barrier layer 3 in which at least three or more layers of a high-density of 2.0 g/cm3 or more and 2.5 g/cm3 or less, silicon oxide film 3a and a low-density, 1.8 g/cm3 or more and less than 2.0 g/ cm3, silicon oxide film 3b are sequentially or alternately laminated on one side or both sides of a plastic base material 2, such as polyester films such as polyethylene terephthalate (PET) and polyethylene naphthalate (PEN), polycarbonate films (PC), polyether sulfone (PES), polyarylate films, and polyolefins such as polyethylene and polypropylene {i.e. reading on at least three adjacent layers constituted of alternating first and second layers of the pending claims}.  The transparent barrier film 1 has a film forming method in which a film having a carbon-containing precursor as a core is formed and then treated with a reactive gas plasma containing oxygen at the time of forming a high-density silicon oxide film.  From Claims 1-4 the total film thickness of the barrier layer is 20 nm or more and 1000 nm like 260 nm in example 1 {reading on nanolaminate coating and overlapping the maximum thickness of pending Claim 23 at 35 nm}, high-density silicon oxide film, 3a, has a film thickness per layer of 10 to 25 nm. and the low density silicon oxide film, 3b, has a film thickness per layer of 10 nm or more preferably 500 nm or less.  Fig. 1 shows a high density 3a/ low density 3b/ high density 3a as three alternating adjacent layers {reading on pending claim 1 first layer silicon oxide/second layer/ first layer silicon oxide.}.  Mahorowala evidences that for the 3b low density layer from ¶s 0041-0042 and 0051 low density silicon oxide film has a refractive index between about 1.4 and about 1.5 {reading on or overlapping with the 1.5 0 of pending Claim 26} where modulation of an inert gas flow rate to oxidant flow rate, like and inert gas flowed as a carrier gas or may be flowed with the oxidant into the process chamber.  The ratio of flow rate of inert gas to flow rate of oxidant may be between about 1:100 and about 1:1.5, or between about 1:12 and 1:4, to facilitate formation of a low density silicon oxide film.  Lee evidences for 3a high density silicon oxide from ¶s 0039 and 0041 that high density silicon oxide has a refractive index of 1.4 or more and may be selected as the material of high refractive-index.  Given these refractive indices from 1.4 or more the combined refractive index for three layers of 3a high density /3b low density /3a high density would overlap the range of refractive index of the nonlaminated of less than 1.58 for pending Claim 1 and of lower than 1.57 for pending Claim 24}.  Also Fig. 1 shows four layers of adjacent first, 3a layer, and second layers 3b layers, constituted of adjacent first and second layers forming pairs of layers {reading on pending claim 18}.  From the above thickness for each 3a layer (10 to 25 nm) and 3b layer (10 to less than 500nm) these ranges and the combination in a pair of 20 to 500 as well as the total film thickness and as well as the refractive index above lie within and overlap the range of 5 to 35 nm of pending claim 22 and 23 and less than 1.58 for Claim 1}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶ 0027 the barrier layer 3 is composed of at least three or more silicon ide films (3a and 3b), and has transparency, barrier property, and flexibility. The number of silicon oxide films (3a and 3b) constituting the barrier layer 3 is preferably 3 or more and 10 or less, and more preferably 3 or more and 7 or less {reading on pending claims 19-21 as within the range of up to 100 or up to 50 and up to 30}.  From ¶s 0036-0046 a silicon oxide film formed by a plasma CVD method is a silane compound having carbon in the molecule (hereinafter referred to as an organic silane compound).  And a reactive gas is added, and in some cases, an inert gas is added to the compound as a raw material to form a film.  Examples of the organic silane compound in the present invention include tetraethoxysilane (TEOS), tetramethoxysilane (TMS), tetramethylsilane (TMS), hexamethyldisilane, hexamethyldisiloxane (HMDSO), tetramethyldisiloxane, and methyltri.  A silane compound having a relatively low molecular weight such as methoxysilane can be selected, and one or more of these silane compounds can be selected and used.  Considering the film forming pressure and the vapor pressure, the organic silane compound is preferably TEOS, TMOS, TMS, HMDSO, or tetramethylsilane {reading on pending Claims 32 and 34}.  From Claims 1-6 a method for producing the transparent barrier films is chemical vapor deposition (“CVD”).
However Ro does not expressly disclose that the low density silicon oxide is silicon-based organic-inorganic layer or the that the high density silicon oxide is silicon dioxide or the wavelength of light for the determination the refractive index at 550 nm of the high density silicon oxide layer i.e. first inorganic silica layer for pending claim 25 or indentation hardiness or Young’s modulus or ratio thereof.  
Patel is directed to oxide barrier coatings as is Ro in the abstract and at §s I, II, III, C, IV and Figures 1, 3, 5, 8 and 10, discloses plasma-enhanced chemical vapor deposition was used to deposit silica, silicone, and silica/silicone nanolaminates at room temperature using hexamethyldisiloxane (HMDSO).  HMDSO was chosen as the precursor for the deposition of both silicon oxide SiO2, with a density evidenced by RN 7631-86-9 of 2.56 g/cm3 {reading on SiO2 for pending Claim 17 and high density silicon oxide of pending 16} and silicone, SiOxCyHz layers, evidenced by Simtec for silicone rubber with a density in the range of 1.10 – 1.50 g/cm3 {reading on low density silicon oxide layer for pending Claim 16}.  HMDSO is a commonly used precursor for these materials due to its nontoxic nature and ease of handling.  The rate and composition of the individual constituents may be tuned by appropriate control of parameters including the O2/HMDSO ratio and rf power.  The organic content of silicone films was maximized at moderate plasma power, while carbon-free silica required high power and excess O2.  Transparent silica-silicone nanolaminates were formed on polymer substrates with varying composition.  Digital control over nanolaminate structure and composition was demonstrated through transmission electron microscopy imaging and spectroscopic ellipsometry.  The mechanical properties of the hybrid nanolaminates tend to be closer to that of silicone, which is advantageous for applications on flexible substrates.  
From §1 column on page 021012-1 multilayer barriers consisting of alternating inorganic and organic have been demonstrated to be an effective route for improvement over a single oxide layer would be a sufficient barrier, but in practice the performance is often compromised by pinholes and impurity flux scales with the defect density.  Hybrid organic/inorganic nanolaminates are also of great interest for variety of applications including optical coatings.  In hybrid nanolaminates the inorganic layer provides the desired functionality, while the organic layer improves flexibility and adhesion.  Additional benefits of the polymer include improved smoothness, decoupling of defects between adjacent inorganic layers, and creating tortuous diffusion pathways.  Popular choices for the organic layer include silicone having high transparency and thermal stability.  Deposition techniques include evaporation, sputtering, atomic layer deposition, and plasma-enhanced chemical vapor deposition (PECVD). PECVD is commonly used for deposition of inorganic layers such as oxide or nitride.  An advantage over physical vapor deposition techniques is that PECVD creates a good interface between the two layers through mechanisms such as ion bombardment and O atom exposure.  Synthesis of organic/inorganic nanolaminates is PECVD in a single chamber with a single precursor with HMDSO as the precursor for the deposition of both silicon oxide (SiO2) and silicone (SiOxCyHz) layers.  From § III and Fig. 1 in plasma polymerization of HMDSO the critical variable is plasma power, as Fig. 1 plots the dependence of growth rate and refractive index, Rf, on this variable, where depending on plasma power the refractive index can vary from 1.45 to 1.54.  From §B pages 021012-3 to 021012-4 the deposition of silica films was studied as a function of the O2/HMDSO ratio and plasma power input.  The results in Fig. 3 were obtained at low plasma power, where the HMDSO dissociation is expected to be low, proceeding through the elimination of methyl groups to produce methylated disiloxane compounds.  In previous work we discussed the similarities between oxide PECVD and combustion, and indeed CO and CO2 are significant by-products of these systems.  The amount of oxygen required to fully combust the fuel, in this case the HMDSO, occurs at O2 /HMDSO =12.  Below this threshold the mixture would be described as fuel rich, and all oxygen would be consumed. At fuel lean conditions (O2 /HMDSO›12), there is excess O2 and in particular O atoms that would be expected to enhance the dissociation of HMDSO through radical abstraction and increase the rate as observed in Fig. 3.  From Fig.3 with deposition rate and refractive index of films deposited as a function of the O2:HMDSO ratio at 40 W, where the Rf fluctuated between 1.44-1.46 for SiO2 layer overlapping the range of 1.44 top 1.50 {for pending Claim 25}.  These values of Rf are from § II, last ¶ Spectroscopic ellipsometry (J. A. Woollam), which was used to determine the thickness and refractive index of the as deposited films.  Measurements were taken at an angle of 70°, and the data were collected over the range of 300–1300 nm.  The resulting data were fitted at wavelengths ›400 nm using a two parameter Cauchy model to determine the thickness and refractive indices of the films.  Throughout this work, refractive index value is reported at 580 nm.  
From the penultimate ¶ of § II silicone-like films were deposited using only HMDSO (reading on pending claims 32 and 34) at the flow rate of 10 SCCM (SCCM denotes cubic centimeter per minute at STP) and maintaining the reactor pressure at 20 mTorr.  The effect of plasma power on silicone deposition was investigated over the range of 10–200 W.  For silica deposition, a 280 SCCM of an Ar/O2 mixture was added to the 10 SCCM of HMDSO. The individual flow rates of Ar and O2 were varied using electronic mass flow controller to study the effects of the O2 :HMDSO ratio while keeping the pressure fixed at 480 mTorr.  The plasma power was varied with the O2 :HMDSO ratio fixed at 28.  Nanolaminates were examined as a function of composition by varying the composition of silicone/silica dyads, with the total thickness fixed at 1 µm.  The values of wavelength from 400 to 580 and Rf from 1.45-1.52 overlap those of pending claims 24-26.    
Additionally generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)  Here for pending Claims 24-26 as shown in Figs. 1, 3 and 5 the value of refractive index can be optimized from the plasma power or deposition rate or flow rate and/or plasma power to be in the overlapping range of refractive index.  Furthermore because the instant specification is silent to unexpected results, the specific value of refractive index is not considered to confer patentability to the claims.  As refractive index is (are) a variable(s) that can be modified, among others, by adjusting the amounts of SiO2 and HMDSO deposited as shown in Fig. 10 and the thickness of the silicon oxide layer of Ro a, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of SiO2 and HMDSO deposited in the layers to obtain the desired refractive index (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  
For pending Claim 35 from Figs 1, 3 and 5 depending on the value of refractive index from the lower range of these Figs and the refractive index from the higher range of these Figs the interferential coating of Claim 35 is met.  This is particularly the case from evidence of Kowalski in the abstract that for a stack multilayer optical filter on a poly(ethylene terephtalate) (PET) substrate, using a PECVD technique, for a synthesis of a mixture of oxygen and hexamethyldisiloxane (HMDSO) as a precursor system gave a deposition of silicon dioxide type with n550 = 1.4 serving as low refractive index films, while Ro evidenced by Mahorowala indicates the low density silicon oxide has a Rf between 1.4 and 1.5.  The 1.5 is only 0.08 different from higher than 1.58 of pending Claim 35.  As set forth in MPEP 2144.05, in the case where the claimed range and prior art disclosed range are such that the latter uses has a Rf of up to 1.50, while the present claims require higher than 1.58, it is apparent, however, that the instantly claimed Rf or higher than 1.58 and that taught by Ro evidenced by Mahorowala are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985).  In these case despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the Rf of 1.50 disclosed by Ro evidenced by Mahorowala and the Rf disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the Rf of higher than 1.58 disclosed in the present claims is but an obvious variant of the Rf disclosed in Ro evidenced by Mahorowala, and thereby one of ordinary skill in the art would have arrived at the claimed invention for pending Claim 35.    
From § C first column, page 021012-5 a series of micron thick nanolaminates was produced consisting of eight 125 nm dyads. Within a dyad the thickness of the silica layer was varied from 25 to 100 nm to study the effect of silica composition (overlapping the maximum physical thickness of 35 nm. for pending Claims 22 and 23).  In the second column of §C at page 021012-6 and Figure 8:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   The nanolaminate in Fig. 8 consists of alternating layers of silica (50 nm) and silicone (75 nm) (Corresponding to at least two pairs of layer of pending Claim 18.  The nanolaminates are characterized by very sharp interfaces between the silicone and silica layer. It can be seen from TEM image that the individual layers are of constant thickness and reproducible. Furthermore, the interfaces are very smooth and well defined.  
From § C pages 021012-6 to 021012-7 The values of Young’s modulus and hardness of nanolaminate films, obtained from nanoindentation measurements are plotted in Fig. 10 as a function of percentage of silica composition.  Fig. 10: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  The values of Young’s modulus and hardness for PECVD silica are found to be 33 +/-1.2 and 2.6 +/- 0.15 GPa, respectively, and those for the organic silicone film are 5.1+/- 0.2 and 0.22 +/- 0.01 GPa, respectively.  Silicone films generally have moduli values in the range of 2.5–12.2 GPa and hardness values between 0.13 and 1.7 GPa (reading on Claim 29).  The values obtained in this work are at the low end of these ranges, which may reflect the high organic content observed in these films (Fig. 2) and a lower degree of crosslinking.  The modulus and hardness values obtained here for silica thin films are significantly lower than those reported for dense PECVD-deposited silica, which are 70 +/- 5 and 8 +/- 1 GPa, respectively.  This is attributed to the hydroxyl impurities in the films, which reduce density and has been correlated with producing softer material.  The mechanical properties of nanolaminates all fall between the limits of the two individual constituents.  A monotonic increase in the modulus and hardness was observed as the silica content of the nanolaminate is increased.  However, this increase is nonlinear, with values obtained from nanolaminates being closer to the properties of the organic silicone component.  This is expected to be beneficial for applications on flexible substrates.  
Given the values of indentation hardness and Young’s modulus from Fig. 10 and the mechanical properties of nanolaminates all fall between the limits of the two individual constituents, the indentation hardness for SiO2 layer and HMDSO deposited layer ranges from 0.25 for less SiO2 to around 2.5 for 100% SiO2, like a high density silicon oxide layer from Ro or a first SiO2 layer of the pending claims.  Also given the high density silicon oxide layer like SiO2 layer of Ro and Patel teaching the hardness values obtained from Patel for silica thin films are significantly lower than those reported for dense PECVD-deposited silica, which are 70 +/- 5 and 8 +/- 1 GPa, the SiO2 layer of Ro modified by Patel as a SiO2 layer would have a hardness of 8.  For the laminate the hardness would be within that of its components with the maximum value at 0.25 + 2.6 + 8 = 10.85 (reading on pending Claim 31).     
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Alternatively in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Ro has a high density silicon oxide layer having a low refractive index constituent layer of a film formed on polycarbonate by vapor deposition also having a layer from organosilicon compound.  Patel from Figs. 5, 7-8 and 9b and §C and last ¶ page 021012-4 has an SiO2 layer formed by vapor deposition of plasma enhanced chemical vapor deposition of HMDSO with oxygen at a ratio of O2/HMDSO at 28 for the purpose of forming a dyad with a silicone layer with a refractive index from SiO2 and silicone.  Given the similarity of purpose of forming an SiO2 layer with a refractive index for combination with a silicone layer the HMDSO for producing SiO2 can be substituted for or combined with the SiO2 high density silicon oxide layer of Ro for more attractive processing on producing both silica and silicone from one precursor the HMDSO with the gas {reading on pending Claims 32 and 34}.     
For the values of ratio of H (hardness)/E (modulus) of Claims 27-28 and modulus of Claim 29 and hardness of Claim 30, because the instant specification is silent to unexpected results, the specific value of ratio, modulus and hardness are not considered to confer patentability to the claims.  As ratio, modulus and hardness are variables that can be modified, among others, by adjusting the amounts of SiO2 and HMDSO deposited as shown in Fig. 10 and the thickness of the layer of high density SiO2 of Ro as modified by Patel, the precise values would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of SiO2 and HMDSO deposited in the layers to obtain the desired refractive index (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In the foregoing for overlapping values and ranges as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.    
Regarding the wording in Claim 16 of “. . . said first layer being an inorganic silica layer obtained by evaporation and deposition of silicon oxide, and the second layer being a silicon-based organic-inorganic layer obtained by deposition of an organosilicon compound or a mixture of organosilicon compounds under ionic or plasma assistance as stated MPEP at §2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Also the recited terminology does not imply any structure such as evaporative deposited first layer of inorganic silica’ and ‘ionic or plasma assisted deposited silicon-based organic-inorganic layer’.  See In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process and given that Ro modified by Patel meets the requirements of the claimed article, Ro as modified clearly meet the requirements of present claims 1-35.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Ro a barrier layer article for displays with a multilayered film formed by CVD of a pair of high density silicon oxide layers and two low density silicone oxide layers with three alternating layers of high density silicon oxide and low density silicon oxide layer with layer thickness of nanometers for a nanometer laminate, as afore-described, where from Patel the high density layer of Ro is deposited from or with HMDSO with O2 to form a high density silicon oxide layer or first silica layer as SiO2 and a low density silicon oxide layer or hybrid organosilicon compound layer as a nanolaminate with a thickness the silica layer from 25 to 100 nm and silicone as the hybrid of organosilicon compound as four adjacent alternating layers as 2 pairs of such adjacent alternating layers within the range of the pending claims for a silica-silicone multilayered nanolaminate having overlapping refractive indices, indentation hardness, thickness in nm, and ratio of hardness to modulus of the pending claims as above-discussed motivated to have hybrid silica-silicone nanolaminates advantageous for applications on flexible substrates from a single precursor as for pending Claims 16-35.  Furthermore the combination of Patel with Ro as modified has a reasonable expectation of success to one skilled in the art because both are directed to silicon oxide layers such as SiO2 layers and organosilicon layers for a multilayered coating as barriers for displays or optical devices and mechanical properties.  
Regarding Claim 33 Ro as modified is applied as to Claim 32 for disclosure of HMDSO as the organosilicon compound and Claim 33 as modifying an alternative member is optional.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.   
Response to Arguments
Applicant’s arguments filed 12/27/2021 with respect to claims 16-35 as amended have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787